[ago1231201910kex1075pdf001.jpg]
December 31, 2019 Exhibit 10.75 Bruce Stern [Address Redacted] Dear Bruce: This
letter agreement (the “Agreement”) will confirm our understanding regarding your
separation from Assured Guaranty Ltd. and its Affiliates (as defined in Section
3.5) (collectively referred to as the “Company”). SECTION 1 SEPARATION DATE In
discussions with the Company, you and the Company have agreed that you will
resign as Executive Officer of the Company, effective as of December 31, 2019
(the “Resignation Date”). Subject to the terms of this Agreement, during the
period beginning on January 1, 2020 and ending on May 1, 2020 (the “Termination
Date” and the period between January 1, 2020 and the Termination Date referred
to as the “Transition Period”), you shall remain employed by the Company as a
non-executive officer with a title of Senior Advisor to the Chief Executive
Officer of the Company. The effective date of your separation from all positions
and employment with the Company will be the Termination Date or, if earlier, the
date your termination occurs for any other reason (the date of your termination
referred to as the “Separation Date”). The offer to you set forth in this
Agreement shall remain outstanding during the period described in the release of
claims attached hereto as Exhibit A (the “First Release”), provided that the
Company may, in its sole discretion, by written notice to you, extend this date.
The release of claims attached hereto as Exhibit B (the “Second Release”) should
be signed and returned to the Company on or after your Separation Date such that
the Second Release becomes effective within the sixty-day period following your
Separation Date. SECTION 2 PAYMENTS AND BENEFITS You shall be entitled to
compensation, benefits, payments, and distributions from the Company in
accordance with this Section 2. 2.1. Amounts Prior to Termination Date. (a) Base
Salary. Your annual base salary through the Separation Date shall remain at no
less than $500,000. (b) 2019 Cash Incentive Payment. The Company shall pay you a
cash incentive award related to your 2019 performance (the “2019 Cash Incentive
Payment”) in a total amount equal to one million nine hundred twenty-seven
thousand and eight hundred dollars ($1,927,800) (with such total amount
consisting of $1,227,800 as a cash payment for your Assured Guaranty Ltd. 30
Woodbourne Avenue, 5th Floor main 441 279 5700 info@assuredguaranty.com
www.assuredguaranty.com Hamilton HM 08 fax 441 279 5701 Bermuda



--------------------------------------------------------------------------------



 
[ago1231201910kex1075pdf002.jpg]
non-equity incentive grant for 2019 and $700,000 as a cash payment in lieu of
any equity grants in 2020 for your 2019 performance). Consistent with past
practice and subject to your continued employment through the Termination Date
and compliance with the terms of this Agreement, the Company shall pay you a
cash payment equal to one million two hundred twenty-seven thousand eight
hundred dollars ($1,227,800) at the same time that the non-equity incentive
payments are made to other employees of the Company and in no event later than
March 15, 2020. Subject to your continued employment through the Termination
Date and compliance with the terms of this Agreement, including the requirements
of Section 2.2 and Section 3, the Company shall pay the remaining seven hundred
thousand dollars ($700,000) between February 1, 2021 and March 15, 2021 as
specified below in Section 2.2(c). If you incur a termination for any reason
prior to the Termination Date or you breach the terms of this Agreement, you
shall forfeit your right to receive any unpaid portion of the 2019 Cash
Incentive Payment. (c) Employee Benefits. Prior to your Separation Date, you
shall remain eligible for the employee benefits plans maintained by the Company
subject to the terms of such plans. (d) Within thirty days of the Separation
Date or such earlier date as required by applicable law, the Company shall pay
you (i) the amount of all earned and previously unpaid salary for the period
ending on your Separation Date, based upon your then-current annual base salary,
and (ii) an amount that is in settlement of any and all vacation days that you
have accrued but did not use, and to which you are entitled from the Company.
You will not accrue or be entitled to any vacation after your Separation Date.
2.2. Amounts On or After the Termination Date. Subject to you remaining employed
until the Termination Date (except as provided below), your signing and not
revoking the First and Second Release, and your continued compliance with the
terms of Section 3 below, the Company shall pay you the following (collectively
referred to herein as the “Separation Payments”); provided, however, that, if
the Second Release does not become effective on or before the sixtieth day after
your Termination Date or you violate the terms of Section 3 below, you shall
forfeit your right to receive the Separation Payments: (a) Severance Payment.
The Company shall pay you two million one hundred four thousand six hundred
thirty-one dollars ($2,104,631) in a single lump-sum payment no later than the
sixty-day anniversary of your Separation Date (the “Severance Payment”). The
Severance Payment consists of the total of the amounts which you are entitled to
receive pursuant to the Assured Guaranty Ltd. Executive Severance Plan (the
“Severance Plan”) following a termination without cause, including an amount for
one-year of salary, plus an amount equal to your pro-rata bonus (as determined
pursuant to the Severance Plan based on the average of your annual bonuses for
the last three calendar years prior to the Separation Date), plus an amount
equal to your bonus amount (as determined pursuant to the Severance Plan based
on the average of your annual bonuses for the last three calendar years prior to
the Separation Date determined however without regard to $700,000 of the 2019
Cash Incentive Payment that is being paid in lieu of equity and determined
without regard to the Transaction Bonus (as defined below)), plus an amount
equal to twelve months of your health and dental premiums based on your election
as in effect as of the Separation Date. 2



--------------------------------------------------------------------------------



 
[ago1231201910kex1075pdf003.jpg]
(b) Transaction Bonus. Subject to the consummation of the transaction on which
you have been working pursuant to which Assured Guaranty Municipal Corp. or an
Affiliate will purchase certain business operations on or prior to May 1, 2021,
the Company shall pay you five hundred thousand dollars ($500,000) (the
“Transaction Bonus”) in a single lump sum payment during calendar year 2021 and
in any event no later than May 31, 2021. For the avoidance of doubt, if such
transaction does not close on or before May 1, 2021 or if you do not satisfy the
conditions to receive the Severance Payment, you shall forfeit your right to
receive the Transaction Bonus. (c) Remaining 2019 Cash Incentive Payment. The
Company shall pay the remaining seven hundred thousand dollars ($700,000) of the
2019 Cash Incentive Payment in a single-lump sum payment between February 1,
2021 and March 15, 2021. (d) Restricted Stock Units. You shall become fully
vested and receive a distribution of shares pursuant to the restricted stock
unit (“RSU”) awards granted previously pursuant to the LTIP (“RSU
Distributions”) as described in Exhibit C. (e) Performance Stock Units. You
shall be entitled to pro-rata vesting pursuant to the performance stock unit
(“PSU”) awards granted previously pursuant to the LTIP in the amounts determined
by the Compensation Committee based on the achievement of the performance goals
as of the last day of the applicable performance period (“PSU Distributions”) as
described in Exhibit C. 2.3. COBRA Coverage. On and after your Separation Date,
your entitlement to continue medical coverage under the benefit plans of the
Company will be determined in accordance with any retiree medical provisions of
the plans and with the provisions of section 4980B of the Internal Revenue Code
of 1986, as amended (the “Code”), and section 601 of the Employee Retirement
Income Security Act of 1974, as amended (which continuation coverage is
sometimes referred to as “COBRA coverage”). 2.4. Other Benefits. You will be
entitled to benefits under the Company’s qualified retirement plan and according
to the terms of such plan, and you will be entitled to a distribution of your
accrued benefits in the AG US Group Services Inc. Supplemental Executive
Retirement Plan (the “SERP”) following the Separation Date pursuant to the terms
of such plan. Except as otherwise provided herein, all other benefits shall
cease as of the Separation Date. 2.5. Withholding. All amounts otherwise payable
under this Agreement shall be subject to customary withholding and other
employment taxes, and shall be subject to such other withholding as may be
required in accordance with the terms of this Agreement. 2.6. Other Payments.
Except as specified in this Section 2, or as otherwise expressly provided in or
pursuant to the Agreement, you shall be entitled to no compensation, benefits or
other payments or distributions, and references in the First Release and the
Second Release to the release of claims against the Company shall be deemed to
also include reference to the release of claims against all compensation and
benefit plans and arrangements established or maintained by the Company . 3



--------------------------------------------------------------------------------



 
[ago1231201910kex1075pdf004.jpg]
SECTION 3 PROTECTION OF COMPANY INTERESTS 3.1. Restrictive Covenants. As a
condition to receiving the payments in Section 2, you expressly agree and
acknowledge that you agree to the terms of this Section 3, and you expressly
agree and acknowledge that all applicable terms of the LTIP and all award
agreements for awards previously granted to you pursuant to the LTIP shall
survive and that you remain bound by the terms of such agreements (including,
but not limited to, all applicable restrictive covenants contained in such
agreements which shall apply to each applicable award under the LTIP in addition
to the restrictive covenants listed in this Section 3). 3.2. Non-competition and
Non-solicitation. You agree that you shall not, at any time during your
employment with the Company or during the two-year period following the
Separation Date, directly or indirectly engage in a Competitive Activity. For
purposes of this Agreement, “Competitive Activity” shall mean (i) your engaging
in an activity, directly or indirectly, whether as an employee, consultant,
director, partner, principal, agent, distributor, representative, stockholder
(except as a less than one percent stockholder of a publicly traded company or a
less than five percent stockholder of a privately held company) or otherwise,
within the United States, Bermuda, Europe or Australia, if such activities
involve insurance or reinsurance of entities or risks that are competitive with
the insurance or reinsurance business then being conducted or contemplated by
the Company or any Affiliate and which, during the period covered by your
employment, were conducted or contemplated by the Company or any Affiliate; or
(ii) you engaging in any activity, directly or indirectly, whether on behalf of
yourself or any other person or entity (x) to solicit any client and/or customer
of the Company or any Affiliate or (y) to hire any employee or former employee
of the Company or any present or former Affiliate of the Company or encourage
any employee of the Company or Affiliate to leave the employ of the Company or
Affiliate. 3.3. Non-Disparagement. At all times prior to and following the
Separation Date, you agree that you shall not make any statements or express any
views that disparage the business reputation or goodwill of the Company and/or
any of its Affiliates. 3.4. Confidentiality. You agree that you shall not,
without the prior written consent of the Company, use, or disclose to any person
(other than an employee of either of the Company or an Affiliate, or other
person, to whom disclosure is necessary to the performance by you of your duties
in the employ of the Company or Affiliate) any confidential or proprietary
information about the Company or any Affiliate or their business, unless and
until such information has become known to the public generally (other than as a
result of unauthorized disclosure by you). The foregoing covenants by you shall
be without limitation as to time and geographic applications. Nothing in this
Section 3.4 or this Agreement prohibits you from reporting possible violations
of applicable law or regulation to any governmental agency or entity or making
other disclosures that are protected under the whistleblower provisions of any
applicable law or regulation. 3.5. Property. You represent and warrant that you
have or prior to the Separation Date you will have (i) removed your personal
effects from your office at the Company, (ii) vacated such office, (iii)
returned to the Company all property of the Company , including, without
limitation, any Company computer, Blackberry, iPhone, iPad, any keys, credit
cards, passes, files, confidential documents or material, or other property
belonging to the Company or its Affiliates, and (iv) returned all writings,
files, records, correspondence, notebooks, notes and other documents 4



--------------------------------------------------------------------------------



 
[ago1231201910kex1075pdf005.jpg]
and things (including any copies thereof) containing any trade secrets relating
to the Company or its Affiliates. For purposes of the preceding sentence, the
term “trade secrets” shall mean information, including a formula, pattern,
compilation, program device, method, technique, or process, that: (i) derives
independent economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can obtain economic value from its disclosure or use, and (ii) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy. You
further represent and warrant that (i) prior to your Separation Date, you have
not deleted or altered any documents, files or information in the Company
computer, BlackBerry, iPhone, iPad, or in the Company’s electronic or other
records, or duplicated, downloaded or otherwise retained any documents, files or
other information belonging to the Company or its Affiliates, other than a
routine deletion or alteration in the ordinary course of business and (ii) after
your Separation Date, you will not delete or alter any documents, files or
information in the Company laptop computer, BlackBerry, iPhone, iPad, or
duplicated, downloaded or otherwise retained any documents, files or other
information belonging to the Company or its Affiliates, other than a routine
deletion or alteration in the ordinary course of business. For purposes of this
Agreement, the term “Affiliate” means (a) any corporation, partnership, joint
venture or other entity which, owns, directly or indirectly, at least a fifty
percent interest in the Company (or any successor to the Company); (b) any
corporation, partnership, joint venture or other entity in which at least a
fifty percent interest is owned, directly or indirectly, by the Company or by
any entity that is an Affiliate by reason of clause (a) next above; or (c) any
other corporation, partnership, joint venture or other entity which is under
common control with the Company. For purposes of the definition of Affiliate,
“control” (including with correlative meanings, the terms “controlling”,
“controlled by” or “under common control with”), as used with respect to any
entity, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such entity,
whether through the ownership of voting securities or by contract or otherwise.
3.6. No Interference With Rights: The Parties agree that nothing in this
Agreement shall be construed to prohibit you from challenging illegal conduct or
engaging in protected activity, including without limitation reporting possible
violations of any law or regulation to any governmental agency or entity or
making other disclosures that are protected under the whistleblower provisions
of any law or regulation, filing a charge or complaint with, and/or
participating in any investigation or proceeding conducted by, the National
Labor Relations Board, the Equal Employment Opportunity Commission, the
Securities and Exchange Commission, and/or any other federal, state or local
government agency. Further, the Parties agree that nothing in this Agreement
shall be construed to interfere with the ability of any federal, state or local
government agency to investigate any such charge or complaint, or your ability
to communicate voluntarily with any such agency. However, by signing this
Agreement, you understand that you are waiving your right to receive individual
relief based on claims asserted in any such charge or complaint, except where
such a waiver is prohibited. You understand that your release of claims as
contained in this Agreement does not extend to any rights you may have under any
laws governing the filing of claims for COBRA, unemployment, disability
insurance and/or workers’ compensation benefits. You further understand that
nothing herein shall be construed to prohibit you from: (a) challenging the
Company’s failure to comply with its promises to make payment and provide other
consideration under this Agreement; (b) asserting your right to any vested
benefits to which you are entitled pursuant to the terms of the applicable plans
and/or applicable law; (c) challenging the knowing and voluntary nature of your
release of claims under the Age 5



--------------------------------------------------------------------------------



 
[ago1231201910kex1075pdf006.jpg]
Discrimination in Employment Act of 1967; and/or (d) asserting any claim that
cannot lawfully be waived by private agreement. 3.7. Cooperation. You agree that
you will reasonably cooperate with the Company , and their respective counsel in
connection with any investigation, administrative proceeding or litigation, or
in response to a reasonable request for assistance from the Company or its
Affiliates, relating to any matter that occurred during your employment in which
you were involved or of which you have knowledge. The Company or its Affiliates
will reimburse you for your reasonable costs incurred, upon proper and timely
submission of receipts with respect thereto, in accordance with the Company’s or
its Affiliates’ then-current policy, practices or procedures. You agree that, in
the event you are subpoenaed by any person or entity (including, but not limited
to, any government agency) to provide documents or give testimony (in a
deposition, court proceeding or otherwise) or are requested by a governmental or
regulatory body to provide an interview, which in any way relates to your
employment by the Company or any of its Affiliates, you will give prompt notice
of such request to General Counsel, AG US Group Services Inc., 1633 Broadway,
New York, NY 10019 (generalcounsel@agltd.com) (or his or her successor or
designee) and, unless otherwise required by law, will make no disclosure or
production until the Company or its Affiliates have had a reasonable opportunity
to contest the right of the requesting person or entity to such disclosure or
production. 3.8. Effect of Covenants. Nothing in this Section 3 shall be
construed to adversely affect the rights that the Company would possess in the
absence of the provisions of such Section. SECTION 4 RELEASE AND WAIVER As part
of this Agreement, and in consideration of the additional payments provided to
you in accordance with this Agreement, you are required to execute the First
Release, in the form set forth as Exhibit A of this Agreement, and the Second
Release, in the form set forth as Exhibit B of this Agreement, which are
attached to and form a part of this Agreement. This Agreement (including all
Exhibits to this Agreement), and the commitments and obligations of all parties
hereunder: (a) shall become final and binding immediately following the
expiration of your right to revoke the execution of the Second Release in
accordance with paragraph 2(d) of the release; (b) shall not become final and
binding until the expiration of such right to revoke; and (c) shall not become
final and binding if you revoke such execution. SECTION 5 MISCELLANEOUS 5.1.
Amendment. This Agreement may be amended or canceled only by mutual agreement of
the parties in writing, without the consent of any other person. So long as you
live, no person, other than the parties hereto, shall have any rights under or
interest in this Agreement or the subject matter hereof. It is the intention of
the parties that the payments and benefits to which you could become entitled
under this Agreement not be subject to accelerated recognition of income or
imposition of additional tax under Code Section 409A, and the Agreement shall be
construed in a manner that is consistent with this intent. 5.2. Waiver of
Breach. The waiver by either you or the Company (or its Affiliates) of a breach
of any provision of this Agreement shall not operate as or be deemed a waiver of
any 6



--------------------------------------------------------------------------------



 
[ago1231201910kex1075pdf007.jpg]
subsequent breach by either you or the Company. Continuation of benefits
hereunder by the Company following a breach by you of any provision of this
Agreement shall not preclude the Company from thereafter exercising any right
that it may otherwise independently have to terminate said benefits based upon
the same violation. 5.3. Effect of Breach. You acknowledge that the Company
would be irreparably injured by your violation of Section 3, and you agree that
the Company , in addition to any other remedies available to them for such
breach or threatened breach, shall be entitled to a preliminary injunction,
temporary restraining order, or other equivalent relief, restraining you from
any actual or threatened breach of Section 3. If a bond is required to be posted
in order for the Company to secure an injunction or other equitable remedy, the
parties agree that said bond need not be more than a nominal sum. You
acknowledge that each of the covenants contained in Section 3 are an essential
part of this Agreement and a condition to the Company’s agreement to provide the
payments and benefits described in Section 2. If any covenant or term of
Sections 3 is determined to be invalid or unenforceable in any instance, such
determination shall not prevent the reassertion thereof with respect of any
other breach or violation. If, in any proceeding, a court (or other tribunal)
refuses to enforce the covenants contained in Sections 3 because such covenants
cover too extensive a geographic area or too long a period of time, any such
covenant shall be deemed amended to the extent (but only to the extent) required
by law to permit its enforceability hereunder. You also agree that, if you ever
challenge the validity of this Agreement, the First Release or the Second
Release or if you breach the terms of this Agreement, the First Release or the
Second Release or the terms of any applicable grant agreement pursuant to the
LTIP, you will forfeit your right to any unpaid payments pursuant to this
Agreement and, if paid prior to such breach, you agree to repay the Separation
Payments to the Company together with an amount equal to any gain received as a
result of the RSU Distributions and the PSU Distributions. 5.4. Severability.
The invalidity or unenforceability of any provision of this Agreement will not
affect the validity or enforceability of any other provision of this Agreement,
and this Agreement will be construed as if such invalid or unenforceable
provision were omitted (but only to the extent that such provision cannot be
appropriately reformed or modified); provided, however, that if one or more
provisions of the First and Second Release are invalid or unenforceable, the
Company may, in its sole discretion, elect to have the entire Agreement treated
as invalid and unenforceable. 5.5. Other Agreements. Except as otherwise
specifically provided in this Agreement, this instrument constitutes the entire
agreement between you and the Company and supersedes all prior agreements and
understandings, written or oral, including, without limitation, the Employment
Agreement and any other agreements that may have been made by and between you
and the Company or its predecessors or Affiliates; provided, however, that for
the avoidance of doubt, as noted in Section 3 of this Agreement, you agree that
you remain bound by all applicable terms of the LTIP and all award agreements
for awards previously granted to you pursuant to the LTIP. 5.6. Governing Law.
This Agreement shall be construed in accordance with the laws of the State of
New York without regard to the conflict of law provisions of any state. 5.7.
Costs. The parties shall each bear their own costs, attorneys’ fees and other
fees incurred in connection with this Agreement and the First and Second
Release. 7



--------------------------------------------------------------------------------



 
[ago1231201910kex1075pdf008.jpg]
5.8. Exhibits, Other Documents. Except as otherwise expressly provided in this
Agreement, or except where the context clearly requires otherwise, all
references in this Agreement to “the Agreement” or “this Agreement” shall be
deemed to include references to each of the Exhibits to this Agreement. To the
extent that the terms of this Agreement (including the Exhibits to this
Agreement) provide that your rights or obligations set forth in this Agreement
(including the Exhibits to this Agreement) are to be determined under, or are to
be subject to, the terms of any other plan or other document, this Agreement
(including the Exhibits to this Agreement) shall be deemed to incorporate by
reference such plan or other document. 5.9. Counterparts. This Agreement may be
executed in more than one counterpart, but all of which together will constitute
one and the same agreement. If you accept the terms of this Agreement, please
indicate your acceptance by signing and returning a copy of this Agreement to
the undersigned, along with a signed copy of Exhibit A (First Release) and a
signed copy of Exhibit B (Second Release) within the time period specified on or
after your Separation Date. Very truly yours, Assured Guaranty Ltd. and its
Affiliates By: /s/ Dominic Frederico___________ Name: Dominic Frederico Its:
President and Chief Executive Officer Accepted and agreed: Date: December 31,
2019 _____ _/s/ Bruce Stern ____________ Name: Bruce Stern 8



--------------------------------------------------------------------------------



 
[ago1231201910kex1075pdf009.jpg]
Offer Date: December 31, 2019 EXHIBIT A RELEASE AND WAIVER 1. This document is
attached to, is incorporated into, and forms a part of, the separation agreement
dated December 31, 2019 (the “Agreement”) by and between Bruce Stern (the
“Executive”) and Assured Guaranty Ltd. (the “Company”). The Executive, on behalf
of himself and the other Executive Releasors, releases and forever discharges
the Company and the other Company Releasees from any and all Claims which the
Executive now has or claims, or might hereafter have or claim (or the other
Executive Releasors may have, to the extent that it is derived from a Claim
which the Executive may have), against the Company Releasees based upon or
arising out of any matter or thing whatsoever, occurring or arising on or before
the date of this Release and Waiver, including, but not limited to, Claims that
arise out of or relate to the Executive’s employment by the Company and its
Affiliates as defined in the Agreement and/or the Executive’s termination or
resignation therefrom. However, nothing in this Release and Waiver shall
constitute a release of any Claims of the Executive (or other Executive
Releasors) for a breach by the Company of the Agreement; or purport to release
any claims which may not lawfully be released. 2. For purposes of this Release
and Waiver, the terms set forth below shall have the following meanings: (a) The
term “Agreement” shall include the Agreement and the Exhibits thereto, and
including the plans and arrangements under which the Executive is entitled to
benefits in accordance with the Agreement and the Exhibits. (b) The term
“Claims” shall include (except for claims for breach of the Agreement) any and
all rights, claims, demands, debts, dues, sums of money, accounts, attorneys’
fees, complaints, judgments, executions, actions and causes of action of any
nature whatsoever, known or unknown, cognizable at law or equity, shall include
claims related to pay, commission, hours, bonuses, pension, disability, physical
or mental affliction, benefits including vacation days and payment for unused
vacation, reimbursement for expenses, terms and conditions of employment and
claims of discrimination on account of age, race, color, sex, sexual harassment,
sexual orientation, marital status, disability, national origin, citizenship,
religion, or retaliation and shall include, without limitation, claims arising
under (or alleged to have arisen under) (i) the Age Discrimination in Employment
Act of 1967, as amended; (ii) Title VII of the Civil Rights Act of 1964, as
amended; (iii) The Civil Rights Act of 1991; (iv) Section 1981 through 1988 of
Title 42 of the United States Code, as amended; (v) the Employee Retirement
Income Security Act of 1974, as amended; (vi) The Immigration Reform Control
Act, as amended; (vii) The Americans with Disabilities Act of 1990, as amended;
(viii) The National Labor Relations Act, as amended; (ix) The Fair Labor
Standards Act, as amended; (x) The Occupational Safety and Health Act, as
amended; (xi) The Family and Medical Leave Act of 1993; (xii) the Sarbanes-Oxley
Act; (xiii) the federal Worker Adjustment and Retraining Notification Act and
any similar state laws; (xiv) any state antidiscrimination law; (xv) any state
or local wage and hour law; (xvi) any other local, state or federal law,
regulation or ordinance; (xvii) any whistleblower Exhibit A – Page 1



--------------------------------------------------------------------------------



 
[ago1231201910kex1075pdf010.jpg]
law; (xviii) any public policy, contract, tort, or common law; or (xix) any
allegation for costs, fees, or other expenses including attorneys’ fees incurred
in these matters. (Executive specifically releases any claim based on any
amendment to the laws referenced, whenever such amendment was enacted, and
specifically releases any claim under the Lily Ledbetter Fair Pay Act and any
new laws enacted after January 1, 2009. Executive does not, however, release any
claim which the statute provides may not be released under any circumstances.)
(c) The term “Company Releasees” shall include the Company and its Affiliates,
and their officers, directors, trustees, members, representatives, agents,
employees, shareholders, partners, attorneys, assigns, administrators and
fiduciaries under any employee benefit plan of the Company and its Affiliates,
and insurers, and their predecessors and successors. (d) The term “Executive
Releasors” shall include the Executive, and his family, heirs, executors,
representatives, agents, insurers, administrators, successors, assigns, and any
other person claiming through the Executive. 3. The following provisions are
applicable to and made a part of the Agreement and this Release and Waiver: (a)
By this Release and Waiver, the Executive Releasors do not release or waive any
right or claim which they may have which arises after the date of execution of
this Release and Waiver. (b) In exchange for this Release and Waiver, the
Executive hereby acknowledges that he has received separate consideration beyond
that to which he is otherwise entitled under the Company’s policy or applicable
law. (c) The Company hereby expressly advises the Executive to consult with an
attorney of his choosing prior to executing this Release and Waiver. (d) The
Executive has twenty-one (21) days from the Offer Date to consider whether or
not to execute this Release and Waiver. In the event of such execution, the
Executive has a further period of seven (7) days from the date of said execution
in which to revoke said execution. This Release and Waiver will not become
effective until expiration of such revocation period. (e) This Release and
Waiver, and the commitments and obligations of all parties under the Agreement:
(i) shall become final and binding immediately following the expiration of the
Executive’s right to revoke the execution of this Release and Waiver in
accordance with paragraph 2(d) of this Exhibit A; (ii) shall not become final
and binding until the expiration of such right to revoke; and (iii) shall not
become final and binding if the Executive revokes such execution. Exhibit A –
Page 2



--------------------------------------------------------------------------------



 
[ago1231201910kex1075pdf011.jpg]
4. The Executive hereby acknowledges that he has carefully read and understands
the terms of the Agreement and this Release and Waiver and each of his rights as
set forth therein. _____________________________ Bruce Stern Date:
_______________________ [Signature page to Exhibit A: Executive Release and
Waiver] Exhibit A – Page 3



--------------------------------------------------------------------------------



 
[ago1231201910kex1075pdf012.jpg]
EXHIBIT B RELEASE AND WAIVER 1. This document is attached to, is incorporated
into, and forms a part of, the separation agreement dated December 31, 2019 (the
“Agreement”) by and between Bruce Stern (the “Executive”) and Assured Guaranty
Ltd. (the “Company”). The Executive, on behalf of himself and the other
Executive Releasors, releases and forever discharges the Company and the other
Company Releasees from any and all Claims which the Executive now has or claims,
or might hereafter have or claim (or the other Executive Releasors may have, to
the extent that it is derived from a Claim which the Executive may have),
against the Company Releasees based upon or arising out of any matter or thing
whatsoever, occurring or arising on or before the date of this Release and
Waiver, including, but not limited to, Claims that arise out of or relate to the
Executive’s employment by the Company and its Affiliates as defined in the
Agreement and/or the Executive’s termination or resignation therefrom. However,
nothing in this Release and Waiver shall constitute a release of any Claims of
the Executive (or other Executive Releasors) for a breach by the Company of the
Agreement; or purport to release any claims which may not lawfully be released.
2. For purposes of this Release and Waiver, the terms set forth below shall have
the following meanings: (a) The term “Agreement” shall include the Agreement and
the Exhibits thereto, and including the plans and arrangements under which the
Executive is entitled to benefits in accordance with the Agreement and the
Exhibits. (b) The term “Claims” shall include (except for claims for breach of
the Agreement) any and all rights, claims, demands, debts, dues, sums of money,
accounts, attorneys’ fees, complaints, judgments, executions, actions and causes
of action of any nature whatsoever, known or unknown, cognizable at law or
equity, shall include claims related to pay, commission, hours, bonuses,
pension, disability, physical or mental affliction, benefits including vacation
days and payment for unused vacation, reimbursement for expenses, terms and
conditions of employment and claims of discrimination on account of age, race,
color, sex, sexual harassment, sexual orientation, marital status, disability,
national origin, citizenship, religion, or retaliation and shall include,
without limitation, claims arising under (or alleged to have arisen under) (i)
the Age Discrimination in Employment Act of 1967, as amended; (ii) Title VII of
the Civil Rights Act of 1964, as amended; (iii) The Civil Rights Act of 1991;
(iv) Section 1981 through 1988 of Title 42 of the United States Code, as
amended; (v) the Employee Retirement Income Security Act of 1974, as amended;
(vi) The Immigration Reform Control Act, as amended; (vii) The Americans with
Disabilities Act of 1990, as amended; (viii) The National Labor Relations Act,
as amended; (ix) The Fair Labor Standards Act, as amended; (x) The Occupational
Safety and Health Act, as amended; (xi) The Family and Medical Leave Act of
1993; (xii) the Sarbanes-Oxley Act; (xiii) the federal Worker Adjustment and
Retraining Notification Act and any similar state laws; (xiv) any state
antidiscrimination law; (xv) any state or local wage and hour law; (xvi) any
other local, state or federal law, regulation or ordinance; (xvii) any
whistleblower law; (xviii) any public policy, contract, tort, or common law; or
(xix) any allegation for costs, fees, or other expenses including attorneys’
fees incurred in these matters. Exhibit B – Page 1



--------------------------------------------------------------------------------



 
[ago1231201910kex1075pdf013.jpg]
(Executive specifically releases any claim based on any amendment to the laws
referenced, whenever such amendment was enacted, and specifically releases any
claim under the Lily Ledbetter Fair Pay Act and any new laws enacted after
January 1, 2009. Executive does not, however, release any claim which the
statute provides may not be released under any circumstances.) (c) The term
“Company Releasees” shall include the Company and its Affiliates, and their
officers, directors, trustees, members, representatives, agents, employees,
shareholders, partners, attorneys, assigns, administrators and fiduciaries under
any employee benefit plan of the Company and its Affiliates, and insurers, and
their predecessors and successors. (d) The term “Executive Releasors” shall
include the Executive, and his family, heirs, executors, representatives,
agents, insurers, administrators, successors, assigns, and any other person
claiming through the Executive. 3. The following provisions are applicable to
and made a part of the Agreement and this Release and Waiver: (a) By this
Release and Waiver, the Executive Releasors do not release or waive any right or
claim which they may have which arises after the date of execution of this
Release and Waiver. (b) In exchange for this Release and Waiver, the Executive
hereby acknowledges that he has received separate consideration beyond that to
which he is otherwise entitled under the Company’s policy or applicable law. (c)
The Company hereby expressly advises the Executive to consult with an attorney
of his choosing prior to executing this Release and Waiver. (d) The Executive
has had at least twenty-one (21) days from the Offer Date to consider whether or
not to execute this Release and Waiver. In the event of such execution, the
Executive has a further period of seven (7) days from the date of said execution
in which to revoke said execution. This Release and Waiver will not become
effective until expiration of such revocation period. (e) This Release and
Waiver, and the commitments and obligations of all parties under the Agreement:
(i) shall become final and binding immediately following the expiration of the
Executive’s right to revoke the execution of this Release and Waiver in
accordance with paragraph 2(d) of this Exhibit B; (ii) shall not become final
and binding until the expiration of such right to revoke; and (iii) shall not
become final and binding if the Executive revokes such execution. Exhibit B –
Page 2



--------------------------------------------------------------------------------



 
[ago1231201910kex1075pdf014.jpg]
4. The Executive hereby acknowledges that he has carefully read and understands
the terms of the Agreement and this Release and Waiver and each of his rights as
set forth therein. _____________________________ Bruce Stern Date:
_______________________ [Signature page to Exhibit B: Executive Release and
Waiver] Exhibit B – Page 3



--------------------------------------------------------------------------------



 
[ago1231201910kex1075pdf015.jpg]
EXHIBIT C TREATMENT OF OUTSTANDING GRANTS UNDER LTIP Type of Base Amount
Payment/Vesting Date Comments* Compensation 2018 RSU Grant 11,442 units
Distribution of shares in Cash payment for dividend equivalents, if any,
following February 2021 distribution. Distribution of shares in settlement of
RSUs subject to your compliance with terms of this Agreement and the terms of
the grant agreement. 2019 RSU Grant 6,983 units Distribution of shares in Cash
payment for dividend equivalents, if any, following February 2022 distribution.
Distribution of shares in settlement of RSUs subject to your compliance with
terms of this Agreement and the terms of the grant agreement. 2018 PSU Grant
11,442 units Distribution of shares in Cash payment for dividend equivalents, if
any, following February 2021. Total number of distribution. Distribution of
shares in settlement of shares to be distributed equal to PSUs subject to your
compliance with terms of this number of PSUs multiplied by Agreement and the
terms of the grant agreement. the Performance Percentage Actual amount to be
paid depends on actual performance multiplied by the Pro-Rata through
performance period. Units may vest up to 200% Fraction. Pro-Rata Fraction
depending on actual performance as determined by shall equal 799/1095 if
Compensation Committee prior to distribution date. Separation Date is 5/1/20.
2019 TSR PSU 5,237 units Distribution of shares in Cash payment for dividend
equivalents, if any, following Grant February 2022. Total number distribution.
Distribution of shares in settlement of of shares to be distributed equal PSUs
subject to your compliance with terms of this to number of PSUs multiplied
Agreement and the terms of the grant agreement. by the Performance Percentage
Actual amount to be paid depends on actual performance multiplied by the
Pro-Rata through performance period. Units may vest up to 250% Fraction.
Pro-Rata Fraction depending on actual performance as determined by shall equal
428/1095 if Compensation Committee prior to distribution date. Separation Date
is 5/1/20. 2019 Growth in 5,237 units Distribution of shares in Cash payment for
dividend equivalents, if any, following ABV PSU Grant February 2022. Total
number distribution. Distribution of shares in settlement of of shares to be
distributed equal PSUs subject to your compliance with terms of this to number
of PSUs multiplied Agreement and the terms of the grant agreement. by the
Performance Percentage Actual amount to be paid depends on actual performance
multiplied by the Pro-Rata through performance period. Units may vest up to 200%
Fraction. Pro-Rata Fraction depending on actual performance as determined by
shall equal 428/1095 if Compensation Committee prior to distribution date.
Separation Date is 5/1/20. Exhibit B – Page 1



--------------------------------------------------------------------------------



 